SAMUEL, Judge.
This is a devolutive appeal taken by the plaintiffs from a judgment maintaining exceptions of no right or cause of action and dismissing their suit. The only matter before us at this time is an appellee motion to dismiss the appeal.1 The motion is jurisdictional; it is based on the allegation that the appeal was not perfected timely.
The delay for taking a devolutive appeal is controlled by LSA-C.C.P. Art. 2087, which in pertinent part reads:
“Except as otherwise provided in this Article or by other law, an appeal which does not suspend the effect or the execution of an appealable order or judgment may be taken, and the security therefor furnished, within sixty days after:



(3) The date of the mailing of notice of the court’s refusal to grant a timely application for a new trial, if the applicant is entitled to such notice under Article 1914. ...”
The record reveals these facts: The judgment appealed from was signed January 14, 1977. A motion for a new trial was denied by judgment signed February 11, 1977 and notice of that refusal to grant a new trial was mailed the same day, February 11, 1977. On April 14, 1977, the petition for appeal was filed, the order granting the appeal was signed, and the bond required by that order was furnished.
Thus, the delay for taking the appeal commenced to run February 12, 1977, the day after the court’s refusal to grant the application for a new trial and the mailing of notice of that refusal. The fact that February 12, 1977 was a legal holiday (a Saturday) did not prevent the appeal delay from beginning to run on that day.2 As the appeal was not taken, nor was the security therefor furnished, until April 14, 1977, a delay of sixty-two days, the appeal was not perfected within the sixty day delay required by the above quoted LSA-C. C.P. Art. 2087. Accordingly, the appeal must be dismissed.
For the reasons assigned, the motion to dismiss the appeal is maintained and the appeal is dismissed.

MOTION MAINTAINED; APPEAL DISMISSED.


. Because the record was lodged in this court shortly after the motion to dismiss was filed, there are two docket numbers. The docket number of the motion is 8775 and the docket number of the case is 8822.


. See LSA-C.C.P. Art. 5059; Midland Discount Company v. Phillips, La.App., 196 So.2d 832; Scalfano v. Doyal, La.App., 177 So.2d 398.